DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-25 in the reply filed on January 24, 2022 is acknowledged.

Priority
The Applicants’ claim for priority based upon Provisional Application 62/783,601 filed on December 21, 2018 has been duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2019 and August 26, 2020 have been considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  The abbreviation “LIN” has not been expanded prior to its appearance in the claim.  Appropriate correction is required.

Allowable Subject Matter
Claims 4, 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Grover [U.S. Patent Publication 2015/0193030], discloses an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056) the accessories can be selected via the use of a CAN bus (paragraph 0026).  However, no art of record discloses receiving signal fluctuation characteristics via one or more power lines, and wherein the identifying step comprises comparing the signal fluctuation characteristics received from the one or more power lines to at least one known signal fluctuation characteristic where the at least one known signal fluctuation characteristic is unique to the connected accessory.  Furthermore, no art of record teaches the identification of a connected accessory based upon known stored voltages or pulse width modulated signals.
Claim 9, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Grover [U.S. Patent Publication 2015/0193030], discloses an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056) the accessories can be selected via the use of a CAN bus (paragraph 0026).  However, no art of record discloses identifying the connected accessory comprises determining whether an accessory speaker or a base speaker is connected to the vehicle where the vehicle system enables a  plurality of first characteristics corresponding to the accessory speaker when it is determined the accessory speaker is connected and enabling a plurality of second characteristics corresponding to the base speaker when it is determined  the base speaker is connected.  
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Grover [U.S. Patent Publication 2015/0193030], discloses an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056) the accessories can be selected via the use of a CAN bus (paragraph 0026).  The second most similar art of record, Olsen [U.S. Patent Publication 2016/0129916], discloses a user’s portable device communicating wirelessly with an onboard vehicle device via the use of RFID communications (paragraph 0042).  However, no art of record discloses of a mobile device comprising of user interface, and wherein the causing display step comprises providing one or more instructions to the mobile device to cause it to display a representation of at least the portion of the vehicle and the representation of an accessory on the user interface of the mobile device.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Grover [U.S. Patent Publication 2015/0193030], discloses an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056) the accessories can be selected via the use of a CAN bus (paragraph 0026).  The second most similar art of record, Olsen [U.S. Patent Publication 2016/0129916], discloses a user’s portable device communicating wirelessly with an onboard vehicle device via the use of RFID communications (paragraph 0042).  However, no art of record discloses the accessory identification information indicates a particular voltage associated with the at least one removable accessory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 6, 17-22, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grover [U.S. Patent Publication 2015/0193030].

With regard to claim 1, Grover meets the limitations of:
a method for connecting an accessory to a vehicle comprising in response to establishing a physical connection between the vehicle and the accessory, receiving, by a controller and from the accessory, accessory identification information [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056)]
identifying the connected accessory based on the received accessory identification information [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056)]
displaying on a display of the vehicle a representation of at least a portion of the vehicle and a representation of the connected accessory, the representation of the connected accessory being displayed in response to the identification of the connected accessory [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056)]

With regard to claim 2, Grover meets the limitations of:
the receiving step comprises receiving the accessory identification information via a controller area network (CAN) bus [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056) where the accessories can be selected via the use of a CAN bus (paragraph 0026)]

With regard to claim 3, Grover meets the limitation of:
the receiving step comprises receiving the accessory identification information via a LIN bus [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056) where the accessories are connected to a hub device (figure 2, which acts like a LIN connection as the hub device connected in the same manner as a LIN device]

With regard to claim 5, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 6, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

	With regard to claim 17, Grover meets the limitations of:
a vehicle system for use with at least one removable accessory, comprising a recreational vehicle associated with a user interface, the recreational vehicle comprising a plurality of ground engaging members [vehicle accessories connected to a vehicle system where the components are connected to an electrical grounding (figure 2, items 104, 106, and 108 as well as paragraphs 0020 and 0041)]
a frame supported by the plurality of ground engaging members [vehicle accessories connected to a vehicle system using electrical framework where the components are connected to an electrical grounding (figure 2, items 104, 106, and 108 as well as paragraphs 0020 and 0041)]
a controller operatively coupled to the user interface, wherein the controller is configured to receive accessory identification information from the at least one removable accessory and via a wiring harness [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056)]
identify the at least one removable accessory based on the accessory identification information [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056)]
provide one or more commands to control the at least one removable accessory based on the identifying the at least one removable accessory [an accessory device’s name displayed on a soft switch control panel where the name on the soft switch denotes what is controlled by the soft switch (figure 4C, item 414 and paragraph 0056)]
the wiring harness operatively coupled to the at least one removable accessory and the recreational vehicle [vehicle accessories connected to a vehicle system where the components are connected to an electrical grounding (figure 2, items 104, 106, and 108 as well as paragraphs 0020 and 0041)]

With regard to claim 18, please refer to the rejection for claim 17 as the citations meet the limitations of the present claim.

With regard to claim 19, Grover meets the limitation of:
a first unit includes the user interface and the controller [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056) where the devices are controlled using a CPU (figure 2, item 3)] 

With regard to claim 20, Grover meets the limitation of:
the controller is separate from the user interface [a CPU being separate from a display (figure 2, items 2 and 3)]

With regard to claim 21, please refer to the rejection for claim 17 as the citation meets the limitation of the present claim.

With regard to claim 22, Grover meets the limitation of:
the communication method comprises at least one of: a CAN bus, a LIN bus, a communication protocol over one or more power lines, and a pulse width modulation (PWM) characteristic over one or more dedicated PWM lines [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056) where the accessories can be selected via the use of a CAN bus (paragraph 0026)]

With regard to claim 24, Grover meets the limitation of:
the recreational vehicle further comprises the user interface, and wherein the user interface is supported by the frame and configured to receive user input from a user [vehicle accessories connected to a vehicle system using electrical framework where the components are connected to an electrical grounding (figure 2, items 104, 106, and 108 as well as paragraphs 0020 and 0041) and an accessory device’s name displayed on a soft switch control panel allowing a user to control the function denoted by the text displayed on the soft switch (figure 4C, item 414 and paragraph 0056)]

With regard to claim 25, Grover meets the limitation of:
the wiring harness comprises a transceiver configured to transmit the accessory identification information and receive the one or more commands; and a wiring harness controller operatively coupled to the transceiver and configured to: execute the one or more commands [an accessory device’s name displayed on a soft switch control panel allowing a user to control the function denoted by the text displayed on the soft switch (figure 4C, item 414 and paragraph 0056) and a controller in electrical communications with connected accessories where the controller provides framework to control and display the device’s operation to a user (paragraph 0039)]

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grover [U.S. Patent Publication 2015/0193030] in view of Olsen [U.S. Patent Publication 2016/0129916].

With regard to claim 12, Grover meets the limitations of:
a method for connecting an accessory to a vehicle accessory identification information corresponding to the accessory [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056)]
determining the accessory based on the received accessory identification information [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056) thereby denoting the receipt of an accessory’s identification by a vehicle system’s controller]
causing display of a representation of at least a portion of the vehicle and a representation of the accessory on a user interface, the representation of the accessory being displayed in response to the determination of the accessory [an accessory device’s name displayed on a soft switch control panel (figure 4C, item 414 and paragraph 0056)]
However, Grover fails to disclose of comprising wirelessly receiving, from a mobile device and by a vehicle controller.  In the field of wireless communications, Olsen teaches:
wirelessly receiving, from a mobile device and by a vehicle controller [a user’s portable device communicating wirelessly with an onboard vehicle device (paragraph 0042)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Grover and Olsen to create a vehicle device that is able to wirelessly communicate with a user’s portable device to aid said vehicle device to properly connect and pair with the onboard vehicle system in order to allow it to work while connected to the vehicle wherein the motivation to combine is to add accessories to a vehicle that are powered by the vehicle’s electrical system (Grover, paragraph 0019).

	With regard to claim 13, Grover fails to disclose of the mobile device comprises a radio frequency identification (RFID) scanner, wherein the accessory identification information indicates a scanned RFID tag, and wherein the determining the accessory is based on comparing the scanned RFID tag with one or more known RFID tags corresponding to one or more known accessories.  In the field of wireless communications, Olsen teaches:
the mobile device comprises a radio frequency identification (RFID) scanner, wherein the accessory identification information indicates a scanned RFID tag, and wherein the determining the accessory is based on comparing the scanned RFID tag with one or more known RFID tags corresponding to one or more known accessories [a user’s portable device communicating wirelessly with an onboard vehicle device via the use of RFID communications (paragraph 0042)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Grover and Olsen to create a vehicle device that is able to wirelessly communicate with a user’s portable device to aid said vehicle device to properly connect and pair with the onboard vehicle system in order to allow it to work while connected to the vehicle wherein the motivation to combine is to add accessories to a vehicle that are powered by the vehicle’s electrical system (Grover, paragraph 0019).

With regard to claim 15, Grover meets the limitation of:
the user interface is a vehicle display interface, wherein the accessory identification information indicates an identity of the accessory, wherein the determining the accessory is based on the identity of the accessory, and wherein the causing display step comprises causing display of the representation of at least the portion of the vehicle and the representation of the accessory on the vehicle display interface [an accessory device’s name displayed on a soft switch control panel via the use of a graphical user interface (figure 4C, item 414 and paragraph 0056)]

With regard to claim 16, Grover meets the limitation of:
the user interface is a vehicle display interface, wherein the accessory identification information indicates an image of the accessory, wherein the determining the accessory is based on the image of the accessory, and wherein the causing display step comprises causing display of the representation of at least the portion of the vehicle and the representation of the accessory on the vehicle display interface [an accessory device’s name displayed on a soft switch control panel via the use of a graphical user interface (figure 4C, item 414 and paragraph 0056)]

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2015/0223032 to Nespolo et al. discloses a method for off-loading driver wireless activities to passengers via the vehicle wireless interface.
U.S. Patent Publication 2017/0008162 to Tsubota discloses an electronic applicance control method and electronic appliance control device.
U.S. Patent Publication 2017/0127230 to Enriquez et al. discloses an in-vehicle access application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689